                             IN UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

TIMOTHY EDWARD HICKS                                                                      PLAINTIFF

vs.                                   Civil No. 4:19-cv-04017

ANDREW SAUL                                                                             DEFENDANT
Commissioner, Social Security Administration

                                   MEMORANDUM OPINION

       Timothy Edward Hicks, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying his application

for Supplemental Security Income (“SSI”) under Title XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed his application for SSI on June 13, 2016. (Tr. 16). In this

application, Plaintiff alleges being disabled due to Asperger’s Syndrome and dermatitis. (Tr. 170).

Plaintiff alleges an onset date of June 9, 2004. Id. His application was denied initially and again

upon reconsideration. (Tr. 16).


1
  References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 11. These
references are to the page number of the transcript itself not the ECF page number.


                                                   1
       Plaintiff requested an administrative hearing on his denied application. (Tr. 98-102). This

hearing request was granted and Plaintiff’s administrative hearing was held on May 23, 2018. (Tr.

28-57). At this hearing, Plaintiff was present and was represented by counsel, Greg Giles. Id.

Plaintiff, his mother Pam Peters, and Vocational Expert (“VE”) Wilfred Roux testified at the

hearing. Id. At the time of the hearing, Plaintiff was twenty (20) years old and had graduated high

school. (Tr. 33-34).

       Following the hearing on August 1, 2018, the ALJ entered an unfavorable decision denying

Plaintiff’s application for SSI. (Tr. 16-23). In this decision, the ALJ determined Plaintiff had not

engaged in Substantial Gainful Activity (“SGA”) since June 13, 2016. (Tr. 18, Finding 1). The ALJ

also found Plaintiff had the following severe impairments: obesity and Asperger’s Syndrome. (Tr.

18, Finding 2). Despite being severe, the ALJ determined those impairments did not meet or

medically equal the requirements of any of the Listings of Impairments in Appendix 1 to Subpart P

of Regulations No. 4 (“Listings”). (Tr. 18, Finding 3).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his RFC.

(Tr. 19-22, Finding 4). First, the ALJ evaluated Plaintiff’s subjective complaints and found his

claimed limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained

the RFC to perform sedentary work, except limited to work that required only occasional lifting or

carrying of ten pounds; frequent lifting or carrying of less than ten pounds; pushing and pulling as

much as lifting or carrying; sitting six hours in an eight hour workday; standing and walking two

hours in an eight hour workday; occasionally climb ramps and stair, balance, stoop, kneel, crouch,

and crawl; never climb ladders, ropes, or scaffolds; avoid concentrated exposure to hazards including




                                                 2
unprotected heights and dangerous machinery, humidity, wetness, concentrated exposure to dust,

odors, fume and pulmonary irritants, and concentrated exposure to extreme cold; and limited to work

involving only simple, routine, and repetitive tasks, requiring simple work-related decisions and only

interpersonal contact that was incidental to the work. Id.

        The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 22, Finding 5). The

ALJ determined Plaintiff had no PRW. Id. The ALJ, however, also determined there was other

work existing in significant numbers in the national economy Plaintiff could perform. (Tr. 22,

Finding 9). The ALJ based this determination upon the testimony of the VE. Id. Specifically, the

VE testified that given all Plaintiff's vocational factors, a hypothetical individual would be able to

perform the requirements of representative occupations such as final assembler with approximately

217,500 such jobs in the nation, surveillance system monitor with approximately 113,200 such jobs

in the nation, and address clerk with approximately 81,300 such jobs in the nation. Id. Based upon

this finding, the ALJ determined Plaintiff had not been under a disability, as defined in the Act, since

June 13, 2016. (Tr. 23, Finding 10).

        Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (12).

The Appeals Council denied this request for review. (Tr. 1-6). On February 8, 2019, Plaintiff filed

the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 13, 15. This case

is now ready for decision.

2.      Applicable Law:

        It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one



                                                   3
year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).




                                                   4
3.     Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred: (1) in failing to properly

determine Plaintiff’s RFC and (2) in failing to fully and fairly develop the record. ECF No. 13,

Pgs.3-16. In response, Defendant argues the ALJ did not err in any of his findings. ECF No. 15.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).     As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision.




                                                 5
       Accordingly, the ALJ’s decision is hereby affirmed and Plaintiff’s Complaint is dismissed

with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily

affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 16th day of October 2019.



                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                6
